              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION



 UNITED STATES OF AMERICA,                     CR 16-09-GF-BMM

             Plaintiff,                              ORDER
       vs.

 CHERYL LYNN LITTLE DOG,

             Defendant.


     Upon the United States’ motion, and for good cause shown,

     IT IS ORDERED, pursuant to Fed. R. Crim. P. 48(a), the United States’

motion to dismiss the Indictment against Cheryl Lynn Little Dog is GRANTED.

     DATED this 4th day of March, 2019.




                                      1
